Citation Nr: 0946550	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  00-19 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to compensation for gastrointestinal ulcers 
due to medications prescribed by VA pursuant to the 
provisions of 38 U.S.C.A. § 1151.  

2.  Entitlement to compensation for chronic low back pain, 
degenerative disc disease, arthritis, scoliosis, and numbness 
of the right leg pursuant to the provisions of 38 U.S.C.A. 
§ 1151 due to medical treatment received at VA Medical Center 
in Minnesota in March 1998.  

3.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for left ulnar neuropathy.  

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from April 1945 to September 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2000, August 2001, and January 
2004 decisions by the RO.  The Board remanded the appeal for 
additional development in September 2005, and August 2008.  
In September 2009, a hearing was held at the RO before the 
undersigned member of the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran does not have gastrointestinal ulcers due as 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA treatment; nor are any gastric ulcers due to an event 
that was not reasonably foreseeable.  

2.  The Veteran does not have a low back disability, 
including degenerative disc disease, arthritis, scoliosis, 
and numbness of the right leg as the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA treatment in 
March 1998; nor are any claimed disabilities due to an event 
that was not reasonably foreseeable.  

3.  The Veteran's left ulnar neuropathy is manifested by pain 
and numbness with normal range of motion, strength and 
dexterity in all digits of left hand, and no weakness or 
atrophy; additional functional limitation or symptoms of 
complete paralysis of the ulnar nerve are not demonstrated.  


CONCLUSIONS OF LAW

1.  Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for gastrointestinal ulcers due to 
medications prescribed by VA is not warranted.  38 U.S.C.A. 
§§ 1151, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.361 (2009).  

2.  Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for chronic low back pain, degenerative disc 
disease, arthritis, scoliosis, and numbness of the right leg 
is not warranted.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2009).  

3.  The criteria for an evaluation in excess of 30 percent 
for left ulnar neuropathy are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.10, 
4.40, 4.45, 4.59, 4.124a, Part 4, Diagnostic Code 8516 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Prior to initial adjudication of the Veteran's claim 
for an increase rating, a letter dated in May 2003, fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Concerning the claims for VA compensation pursuant to 
38 U.S.C.A. § 1151, the Board notes that these claims were 
received by VA in 1999, prior to the enactment of VCAA.  
However, by letters dated in September 2005 and 2008, the 
Veteran was provided adequate notice in accordance with the 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Although the notice letters were not sent prior to initial 
adjudication of his claims, this was not prejudicial to him, 
since he was subsequently provided adequate notice, the 
claims were readjudicated, and supplemental statements of the 
case (SSOC) were promulgated in December 2008 and May 2009.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The Veteran's service treatment records and VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The Veteran testified at a 
hearing at the RO before the undersigned in September 2009, 
and was afforded a VA examination for his increased rating 
claim.  The claims file was also reviewed by the Chief of 
orthopedic services of a VA medical facility concerning the 
claims pursuant to 38 U.S.C.A. § 1151.  

To the extent that the VCAA notice in this case is deemed to 
be deficient under VCAA, based on the communications sent to 
the Veteran and his representative over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit in this case and, based on his contentions 
as well as the communications provided to him by VA, it is 
reasonable to expect that he understands what is needed to 
prevail.  Under the circumstances of this case, the Board 
finds that the Veteran is not prejudiced by moving forward 
with a decision on the merits of his claims, and that VA has 
complied with the procedural requirements of 38 U.S.C.A. 
§§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), as well as the 
holdings in Dingess/Hartman, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Compensation Pursuant to 38 U.S.C.A. § 1151

For claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are payable for additional disability not the 
result of the veteran's own willful misconduct, where such 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee, or in a Department facility, where the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination, or in 
the case of an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (West 2002); see also VAOPGCPREC 40-97.  

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the Veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. § 3.361 is for application.  

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  

38 C.F.R. § 3.361(c) states that for claims based on 
additional disability or death due to hospital care, medical 
or surgical treatment, or examination, actual causation is 
required.  To establish causation, the evidence must show 
that the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional disability 
or death.  Merely showing that a veteran received care, 
treatment, or examination and that the veteran has an 
additional disability or died does not establish cause.  
Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  Additional disability or 
death caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical 
or surgical treatment, or examination.  

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran s additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32.


Factual Background

The Veteran contends that his current gastrointestinal 
problems were caused by many years of taking 800 mg of Motrin 
for his low back disability, which was prescribed by VA.  The 
Veteran asserts, in essence, that VA knew or should have 
known that prescribing 800 mg of Motrin three times a day 
would eventually cause gastrointestinal problems, and that 
VA's continued prescription of Motrin amounted to 
carelessness, negligence or, at the very least, an error in 
judgment.  The Veteran also contends that the back surgery by 
VA in March 1998 was a complete failure and that his back 
disability is worse now then before his surgery.  

The evidence of record shows that the Veteran was treated by 
VA for various non-service-connected disabilities, including 
chronic back problems for many years.  Private medical 
records show that the Veteran initially injured his back in 
an industrial accident at work in the 1950's.  A private 
medical report, dated in July 1968, noted that the Veteran 
reported relief of his low back symptoms with analgesics and 
bed rest.  Private x-ray studies in June 1983, revealed 
retroscoliosis with curvature to the right and moderate 
narrowing of the L-5 and S-1 disc spaces.  

When examined by VA in May 1984, the Veteran reported 
intermittent low back pain radiating into the left and right 
posterior calf and thigh, more so on the right, with 
associated numbness since the initial injury in 1957, and 
numbness in the right foot since June 1983.  The diagnoses 
included narrowing of L5-S1 disc space with minimal 
degenerative arthritis and lumbar scoliosis with convexity to 
the right.  

A private treatment note in October 1984, showed that the 
Veteran reported numbness from his groin to his toe and that 
he falls now and then due to a lack of feeling in the right 
leg.  He reported that he could not get comfortable in any 
position and that he had to stop walking (for exercise) 
because of his falling.  

A VA hospital report in February 1985, showed increased pain 
into the right leg with give way weakness.  A VA EMG study in 
December 1985, revealed a decrease of compound muscle action 
potential of the right extensor digitorum brevis.  A VA MRI 
in July 1987, showed disc dehydration at L1-2 and L2-3 with 
no stenosis.  When seen by VA in November 1987, the Veteran 
reported that he could hardly walk due to radiating pain and 
numbness in his right leg with complete numbness in the right 
foot.  The Veteran reported that a TENS unit was of no help 
and that he was still taking Motrin for his pain.  The report 
indicated that disc fusion surgery was discussed and that the 
Veteran was told to stop taking Motrin.  

On VA examination in December 1987, the Veteran reported 
constant low back pain with intermittent radiation into the 
right leg, and numbness and coldness in the right foot.  He 
said that he was being treated with Inderal, and 800 mg of 
Motrin three times a day.  

A VA hospital report shows that the Veteran underwent 
vagotomy with Billroth I reconstruction without complications 
in January 1995.  The report noted a three year history of 
chronic epigastric pain which did not respond to medications.  
An upper gastrointestinal series (UGI) in December 1995, 
showed Billroth I anastomosis with no recurrent ulcers and 
mild narrowing of the distal esophagus consistent with reflux 
esophagitis.  No other abnormalities were noted.  A January 
1996 VA outpatient note showed that the Veteran was still 
taking Motrin 800 mg.  The report noted that the examiner 
discussed the Veteran's use of Motrin and advised him to stop 
taking it, and that the Veteran indicated that he would try 
Tylenol.  

A VA pre-operation note, dated in March 1998, indicated that 
the Veteran was taking 800 mg of Ibuprofen three times a day.  
A VA hospital report in March 1998, noted that the Veteran 
had a long history of back pain which had been treated 
conservatively with no resolution of symptoms, and that the 
Veteran wished to undergo spinal fusion.  The report noted 
that the risks and alternatives to surgery were discussed 
with the Veteran, and that all questions were answered and 
consent for the procedure was obtained.  A signed copy of the 
informed consent letter is included in the claims file.  An 
L5-S1 anterior spinal fusion with BAK cage and bone graft 
surgery in March 1998, was uneventful and, except for some 
dorsal left foot and knee pain, which subsequently resolved, 
his post-operative hospital course was without incident.  The 
Veteran was started on physical therapy, and a post-operative 
x-ray study showed good alignment and satisfactory 
positioning of the BAK cages.  

On VA follow-up in April 1998, the Veteran reported that his 
left side back pain was gone, but that the low back pain on 
the right was unchanged.  The Veteran denied any numbness or 
weakness in the lower extremities, and the surgical incision 
was healing well.  When seen two weeks later, the Veteran 
reported low back pain into his right thigh, but no pain 
below the knee.  In May 1998, the Veteran reported no 
improvement in his right sided low back pain.  A VA CT scan 
in June 1998, revealed disc bulging with patent central 
spinal canal and neural foramina at L3-4, L4-5, and L5-S1 
levels.  When seen in July 1998, the Veteran reported pain in 
his buttock, radiating into both lower extremities, and 
difficulty secondary to pain.  The Veteran's complaints and 
the clinical findings on VA outpatient notes in September and 
October were essentially the same.  X-ray studies in October 
1998, showed the L5-S1 disc fusion was stable and unchanged 
since March 1998 study.  There was evidence of scoliosis and 
degenerative disc disease at the L2-3 and L4-5 levels.  A VA 
discogram in October 1998, revealed degenerative disc disease 
at L4-5 level with nonconcordant pain.  A VA x-ray 
examination in January 1999, showed no change in the 
rotoscoliosis with convexity to the right compared to a 
September 1996 x-ray study.  

A private neurological report, dated in April 1999, showed no 
motor or sensory deficits.  Knee jerks were -1, bilaterally 
and ankle jerks were absent, bilaterally.  Straight leg 
raising was negative.  The neurologist indicated that a 
review of a January 1999 VA x-ray study showed the BAK cages 
were in place with no halo reabsorption line around them and 
that they had not migrated or dislocated.  The physician 
noted that the Veteran had been off Motrin since his surgery 
and that he should stay off of it because it irritated his 
stomach and was not good for bone healing.  

A subsequent report from the same private physician, dated in 
July 2000, indicated that he reviewed his April 1999 report, 
and that he had nothing more to offer the Veteran.  He 
indicated that he did not have the October 1998 VA discogram 
or x-ray studies from the date of surgery, but that an x-ray 
study on March 28, 1998, showed that the BAK cages were not 
positioned or had backed out considerably.  

In January 2002, the claims file was forwarded to the Chief 
of Compensation and Pension (C&P) Services for review of the 
record and an opinion as to whether there was any increased 
disability as a result of the Veteran's back surgery and 
whether any identified disability was due to or the result of 
the March 1998 surgery.  

In a February 2002 report from the VA physician providing the 
requested opinion, it was indicated that the claims file was 
reviewed.  The physician noted that although a private doctor 
opined that x-ray studies on March 28, 1998, showed that the 
BAK cages were not correctly positioned or had back out 
considerably, there were no VA x-ray studies for the date in 
question.  The physician noted that VA x-ray studies were 
taken on March 24, and March 26, but none on the 28th.  
Moreover, the VA x-ray studies showed good alignment and 
satisfactory positioning of the BAK cages.  She also noted 
that VA CT myelogram in June 1998, showed no evidence of 
central spinal canal stenosis or any visual evidence of nerve 
damage.  Further, VA x-ray studies in October 2000 showed 
normal alignment of the lumbosacral spine in flexion, 
extension, and neutral position views, that the 
intervertebral fusion devices were appropriately positioned 
and degenerative disc disease at the L2-3 level.  The 
physician opined that the BAK devices were in acceptable 
position since the surgery and that the Veteran's low back 
disability was not the result of carelessness or fault on the 
part of VA.  

Regarding his gastrointestinal problems, the physician 
indicated that a gastric biopsy in 1994 was positive for H. 
pylori, a bacteria which is known to cause ulcers, and that 
it was likely that both H. pylori infection and his use of 
NSAIDs played a causative role in the development of ulcers.  
However, a subsequent study in 1996, was negative for H. 
pylori, suggesting that the Veteran's pain at that time was 
related to Motrin and to post-operative bile gastritis.  The 
examiner noted; however, that there were numerous reports of 
record advising the Veteran to stop taking Motrin, but that 
he said that it was the only medication that helped relieve 
his back pain, and that he did not want to undergo back 
surgery.  Ultimately, the physician opined that the Veteran's 
complaints and symptoms following the surgery were known side 
effects from the gastric surgery and were not the result of 
fault, carelessness or an event not reasonably foreseeable on 
the part of VA.  

In a January 2002 letter, received in August 2002, a private 
physician indicated that the Veteran requested an opinion 
regarding his gastrointestinal disorder and whether the 
surgery should have been done, and whether the surgical 
procedure was done properly.  The physician indicated, in 
essence, that he had little information to offer an opinion 
as to whether the Veteran should have had the gastric 
surgery.  Assuming that a Zollinger-Ellison syndrome test was 
negative, and that medical management was ineffective, 
vagotomy, antrectomy and Billroth procedure should have been 
considered.  He indicated that as he was not a surgeon, he 
could not offer any opinion as to whether the surgical 
procedure was done properly, but given the Veteran's reported 
symptoms and history, ulcer surgery was a reasonable 
procedure.  He opined that the Veteran should not have 
continued taking Motrin, given his ulcer history.  

In January 2004, the claims file was forward to the Chief of 
C&P Services to obtain an independent medical expert (IME) 
opinion concerning the Veteran's claims for back and 
gastrointestinal disabilities pursuant to 38 U.S.C.A. § 1151.  
The Director of C&P Services responded in November 2004.  She 
indicated that the claims file was reviewed, but concluded 
that entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 were not warranted.   

On VA spine examination in June 2007, there was no evidence 
of muscle spasm, atrophy, or weakness associated with the 
Veteran's low back disability.  The Veteran's posture and 
gait were normal and there was no evidence of kyphosis, 
lumbar flattening, or lordosis.  Strength was 5/5 in all 
muscles of the lower extremity and sensation was 2/2 in all 
modalities.  Flexion was to 45 degrees, with some mild 
limitation of motion in all other directions; all movements 
were with pain.  

A report from the Chief of Orthopedic Services, dated in 
October 2007, included a detailed description of the 
Veteran's medical history and noted that while the Veteran's 
pain symptoms did not resolve subsequent to his back surgery, 
follow-up reports showed no evidence of any neurological 
symptoms or objective findings.  The report indicated that 
there was no objective evidence that the surgery caused any 
new symptoms or injury, and that the BAK cages were properly 
implanted and are stable.  Although the surgery did not cure 
the Veteran's pain, he opined that there was no evidence that 
the underlying back disability had worsened or that there was 
any increased disability.  He noted that the surgical 
procedure was performed in a standard fashion, and that the 
implants have not changed position.  There was excellent bone 
interface around the cages and no evidence that they were 
loose.  The report indicated that there was no interoperative 
or postoperative complications suggesting any negligence or 
lack of proper skill, and no objective evidence to suggest 
any increased disability due to VA treatment.  The evaluator 
opined that the Veteran did not have any additional 
disability of the back due to carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing treatment or to an 
event not reasonably foreseeable.  

After review of all the evidence of record, it is the Board's 
conclusion that entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151, for a low back disability 
or gastrointestinal disorder, claimed to have arisen from 
treatment by VA is not warranted.  

The competent evidence of record showed that the Veteran 
sustained a back injury in approximately 1957, some nine 
years after discharge from service, and that his symptoms 
progressively worsened over the years.  The record showed 
that his low back symptoms had become so severe that by 1984, 
he had virtually no feeling in his right leg and foot, and 
stopped walking for exercise because he was starting to fall 
as a result of his loss of sensation in his right foot.  At 
the hearing in September 2009, the Veteran acknowledged that 
VA tried every known pain medication, but that the only one 
that seemed to alleviate his symptoms was Motrin.  The 
evidentiary record showed that he was counseled by VA on 
numerous occasions about the risks of long-term use of 
Motrin, and that he was advised to stop taking it.  The 
private medical reports of record also showed that he was 
advised to stop taking Motrin.  Yet, the Veteran continued to 
take Motrin, even after his gastric surgery in 1995.  Thus, 
entitlement to benefits for gastrointestinal disability  
under 38 U.S.C.A. § 1151 is not warranted since the Veteran 
did not follow medical instructions regarding the use of 
Motrin.  

With respect to his back, although the Veteran now claims 
that he was not fully aware of the possible outcomes of the 
surgery, the record showed that he avoided surgery for many 
years because he was afraid that he would never walk again.  
The evidence showed that, prior to his back surgery in March 
1998, the Veteran was counseled by VA concerning the risks of 
surgery and the alternatives, and that the Veteran indicated 
that he wanted to proceed with the surgery.  The medical 
reports showed some improvement of his back pain following 
surgery, but that it did not resolve completely.  Although 
the Veteran now asserts that his back pain is more severe 
than prior to his surgery, the objective findings on 
examinations subsequent to his surgery, including on VA 
examination in June 2007, showed that his neurological 
symptoms had resolved or improved significantly.  While the 
Veteran reported some numbness, there was no evidence of any 
sensory impairment or weakness in his lower extremities, and 
muscle tone and strength was normal.  There was some 
decreased ankle and knee jerk, and limitation of motion of 
the lumbosacral spine, primarily due to pain.  Overall, 
however, the clinical and diagnostic studies subsequent to 
the March 1998 back surgery do not show any additional 
disability.  

The Board's conclusions to deny benefits under § 1151 are 
consistent with the VA medical opinions of record that are 
based on a longitudinal review of the entire record, and 
include a discussion and analysis of all relevant facts.  
Moreover, the Veteran has presented no competent evidence to 
dispute those opinions or any evidence to support his 
assertions that his current low back disability or 
gastrointestinal disorder was the result of negligence, 
substandard care on the part of VA, or was due to an 
unforeseeable event.  In this regard, the Board notes the 
affidavit from the Veteran's son to the effect that a VA 
physician stated to the Veteran that VA should be held 50 
percent at fault for over prescribing Motrin.  This VA 
physician, however, explicitly denied making such a 
statement, and no such statement is recorded in the evidence.  
Thus, the affidavit is unpersuasive.  

Moreover, the Veteran is not shown to possess any particular 
medical expertise.  Thus, he is not competent to establish a 
relationship between any VA treatment and his current 
disabilities.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  

The Board finds that the weight of the credible evidence 
demonstrates that the Veteran did not sustain any injury or 
residual disability of the lower back or any gastrointestinal 
disorder which was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA, or by an 
event not reasonably foreseeable in connection with VA 
treatment.  Consequently, the legal requirements are not met 
for compensation under 38 U.S.C.A. § 1151 for disability 
claimed as due to VA medical treatment.  Accordingly, the 
claims are denied.  

Increased Rating - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2009).  

Left Ulnar Disability

The Veteran is currently assigned a 30 percent evaluation for 
his left (minor) ulnar neuropathy under Diagnostic Code 8516, 
which provides, in pertinent part, for a 50 percent 
evaluation when there is complete paralysis with "griffin 
claw" deformity, due to flexor contraction of ring and 
little fingers, atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of extension of ring 
and little fingers, cannot spread the fingers (or reverse), 
cannot adduct the thumb; flexion of wrist weakened.  A 30 
percent evaluation is assigned for severe, incomplete 
paralysis.  

In this regard, the Board notes that the Veteran primary 
complaints are numbness, tingling, and weakness in his left 
upper extremity.  The Veteran was examined by VA twice during 
the pendency of this appeal and underwent two EMG/NCV 
studies.  The findings from the two diagnostic studies were 
essentially the same and showed severe ulnar sensorimotor 
neuropathy.  The findings from the May 2003 VA peripheral 
nerve examination were somewhat sparse and showed some 
decreased strength in the left upper extremity but no 
evidence of muscle atrophy or of sensory deficits.  

When examined by VA in April 2009, the Veteran reported a 
worsening of symptoms, manifested by increased pain, 
numbness, intermittent twitching, and cramping in his hand.  
The Veteran complained of numbness in the fourth and fifth 
fingers, extending up his left arm when holding the steering 
wheel or an object for any length of time, and decreased 
strength in his left upper extremity.  On examination, there 
was some decreased sensation to light touch over the fourth 
and fifth fingers and slight decrease to light touch in a 
nonanatomic pattern over the remainder of the left upper 
extremity.  There was 5-/5 strength of grip, pinch, 
interosseous, and wrist flexion, and 5/5 strength in all 
remaining muscles of the left upper extremity.  There was no 
appreciable muscle atrophy, deformity, tenderness, effusion, 
edema, inflammation, abnormal movement, ankylosis or anatomic 
defects in the left upper extremity.  Active and passive 
range of motion was normal in the left elbow, wrist, and all 
digits of the left hand.  Dexterity in the left hand was 
normal for twisting, probing, writing, and touching.  
Reflexes were 2/4 in the triceps, biceps, and 
brachioradialis.  Tinnell's testing was negative at the wrist 
and positive at the left elbow, and Phalen's test was 
negative.  The examiner indicated that there was no 
functional limitation or additional loss of motion of the 
left elbow or in the hand and fingers due pain, weakness, 
lack of endurance, fatigability, incoordination on repetitive 
use, or during flare-ups.  The examiner opined that the 
Veteran's left ulnar neuropathy did not have any effect on 
the routine activities of daily living.  

Although the Veteran has been seen by VA for various maladies 
on numerous occasions during the pendency of this appeal, the 
medical reports do not show any additional complaints or 
findings than those reported on the April 2009 VA 
examination.  Despite the Veteran's complaints, he is still 
able, at age 84, to drive his car.  In short, there is no 
indication in the record that the symptoms associated with 
the Veteran's left ulnar neuropathy are commensurate with 
complete paralysis, so as to warrant a higher rating under DC 
8516.  

In deciding the rating to be assigned the Veteran's left 
upper extremity disability, the undersigned is mindful that a 
separate rating may be assigned under more than one 
diagnostic code, as long as none of the symptomatology is 
duplicative of or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-
262 (1994) and VAOPGCPREC 23-97 (July 1, 1997).  

Here, the evaluation currently assigned for the Veteran's 
left upper extremity disability is rated under a neurological 
code which pertains to loss of function of the fingers, hand 
and wrist, including movement.  Therefore, unless the Veteran 
could get a higher evaluation under a rating code based on 
limitation of motion or ankylosis, it would not be to his 
advantage to change the diagnostic code under which his 
disability is currently rated.  

In this case, however, the Veteran is not shown to have any 
limitation of motion in the left elbow, wrist, or digits of 
the hand.  Therefore, an evaluation in excess of 30 percent 
is not assignable under any of the potentially applicable 
rating codes based on limitation of motion.  

The Board must also consider any additional functional loss 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45 and in 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Board has 
taken note of the Veteran's testimony that he experiences 
chronic pain, weakness, and numbness in the left upper 
extremity which produces functional limitations.  However, 
the objective findings from the two VA examinations conducted 
during the pendency of this appeal, did not show any actual 
limitation of motion or functional impairment in the left 
upper extremity.  Moreover, the VA physician who evaluated 
the Veteran in April 2009, opined that there was no 
additional functional impairment in the left upper extremity.  
The 30 percent evaluation currently assigned contemplates 
severe incomplete paralysis, which is consistent with the 
Veteran's reported symptomatology.  The evidence of record 
does not, however, suggest a functional impairment 
commensurate with complete paralysis.  

Finally, the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") has acknowledged that the 
Board cannot assign an extraschedular rating in the first 
instance, but found that the Board must specifically 
adjudicate whether to refer a case for such an evaluation 
when the issue is either raised by the claimant or is 
reasonably raised by the evidence of record.  See Barringer 
v. Peake, 22 Vet. App. 242 (2008).  Accordingly, the Board 
has considered whether the case should be referred to the 
Director of the VA Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2009).  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology, and is found inadequate, 
the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

In this regard, the Board notes that the Veteran is 84 years 
old and has not worked since he retired many years ago.  The 
Veteran does not claim nor does the record show any periods 
of hospitalization for his left hand disability, nor is there 
any objective evidence of marked interference with employment 
due solely to the service-connected left hand disability.  In 
this case, the manifestations of the Veteran's disability are 
consistent with the schedular criteria, and there is no 
objective evidence that the manifestations of his disability 
are unusual or exceptional.  In sum, there is no indication 
that the average industrial impairment from the Veteran's 
left hand disability would be in excess of that contemplated 
by assigned evaluation.  Therefore, referral of this case for 
extraschedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  



ORDER

Entitlement to compensation benefits for gastrointestinal 
ulcers pursuant to the provisions of 38 U.S.C.A § 1151 is 
denied.  

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A § 1151 for chronic low back pain, 
degenerative disc disease, arthritis, scoliosis, and numbness 
of the right due to medical treatment at VA Medical Center in 
Minnesota in March 1998, is denied.  

An increased evaluation for left ulnar neuropathy is denied.  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


